UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7693


JAMES DARNELL FORD,

                Petitioner - Appellant,

          v.

DIRECTOR, VA. DEPT. OF CORR.,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:13-cv-00482-GEC)


Submitted:   April 28, 2015                    Decided:   May 1, 2015


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Darnell Ford, Appellant Pro Se. Craig Stallard, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Darnell Ford seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.     § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies        this   standard    by

demonstrating         that     reasonable       jurists     would     find   that     the

district       court’s      assessment   of     the    constitutional        claims    is

debatable      or     wrong.     Slack    v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Ford has not made the requisite showing.                    Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss    the    appeal.           We   dispense     with    oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3